                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ORLANDO J. RODRIGUEZ,
                                  11                                                      Case No. 19-03333 BLF (PR)
                                                            Petitioner,
                                  12                                                      JUDGMENT
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     R. NEUSCHMID,
                                  15                        Respondent.
                                  16

                                  17

                                  18              For the reasons stated in the order of dismissal, this case is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20              The Clerk shall close the file.
                                  21              IT IS SO ORDERED.
                                  22   Dated: November 21, 2019                            ________________________
                                                                                           BETH LABSON FREEMAN
                                  23                                                       United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.19\0333Rodriguez_judgment
                                  26

                                  27

                                  28
